Citation Nr: 1647552	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for thoracic spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 1981.

These matters come to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

These matters were remanded in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As detailed in the February 2015 Remand, the Veteran testified that he sought treatment with Dr. B.J. in 2012.  10/29/2014 Virtual VA, Hearing Transcript at 7.  It was instructed that upon obtaining an appropriate release from the Veteran the records should be requested.  38 C.F.R. § 3.159(c)(1) (2015).  There is no documentation in the record that reflects that the RO requested that the Veteran complete a release pertaining to Dr. B.J.  Correspondence dated in April 2015 from VA reflects that records were requested from a different medical facility but does not request that the Veteran complete an authorization pertaining to Dr. B.J.

A June 2015 Deferred Rating Decision reflects that the matters were deferred pending obtaining a release from the Veteran for Dr. B.J.  Despite issuance of this Deferred Rating Decision, no attempts were made to obtain a release from the Veteran.  A Supplemental Statement of the Case (SSOC) was issued in August 2015 with no mention of the records from Dr. B.J.  Remand is necessary to comply with the February 2015 Remand directives.

In June 2015, the Veteran underwent a VA examination with a Physician Assistant.  The examiner opined that the claimed conditions are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's contentions regarding working in small, awkward spaces during service was considered but then the examiner referenced a 1997 incident, and two neck injuries prior to service and in 1991.  The examiner stated that these incidents were not disclosed during the interview which calls his credibility into question.

Initially, the Board notes it was instructed in the February 2015 Board Remand that such examination and opinion should be sought from a VA physician.

Second, the Board notes that the Veteran underwent an examination for enlistment purposes wherein his 'spine, other musculoskeletal' was clinically evaluated as normal.  05/26/2011 VBMS, STR-Medical at 32.  Thus, the Veteran was presumed sound upon entry into active service.  38 U.S.C.A. § 1111 (West 2002).  There is no clear and unmistakable evidence to support a finding that the Veteran had a neck disability that preexisted service.  

Finally, the Veteran specifically reported the 1991 and 1997 injuries at the May 2012 VA examination, thus there is no support for a finding that the Veteran has failed to disclose prior incidents affecting the back and neck.  

The Board finds that the opinion of the VA examiner is inadequate and does not account for the Veteran's lay assertions.  The VA examiner was requested to provide an opinion regarding whether the Veteran's thoracic/lumbar spine and cervical spine disabilities were due to active service, to include his in-service twisting and turning.  Thus, an opinion should be sought from a VA physician. 


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an appropriate release pertaining to Dr. Bill Johnson, and then request the Veteran's treatment records from this medical provider.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request that a VA physician with appropriate expertise review the Virtual folder and respond to the following:

(An examination should be scheduled if deemed necessary by the VA physician.)

a) Is a thoracic/lumbar spine disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service twisting and turning?

Consideration should be given to the current diagnoses of record.

b)  Is a cervical spine disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include his in-service injury twisting and turning?

Consideration should be given to the current diagnoses of record.  Moreover, it is noted that no defects were noted upon enlistment examination and thus the Veteran is presumed to have been in sound condition upon entry into active service.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

3.  After completion of the above, review the expanded record and readjudicate the service connection claims.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




